PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 15/370,005
Filing Date: December 06, 2016
Appellant(s): MARIAMPILLAI et al



__________________
Wendy M. Slade
For Appellant


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 10/25/21 and 11/01/21 appealing from the Office action mailed 02/25/21.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/17/21 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections/objections are applicable to the appealed claims:  

A.	Claim 1 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marka et al (2009/0318770 A1) in view of MA (2015/0245692 A1) and Nagata et al (2002/0067426 A1).
Regarding claim 1, Marka et al discloses an optical alignment system comprising: 
an optical payload (9) having a planar distal surface (horizontal surface area of the optical payload) (Figs. 1-3);
a plurality of articulated segments (4, 5) having at least three pivot joints (6, 7, 15, 18) associated therewith, said plurality of articulated segments and pivot joints forming a yoke for controlling the orientation of said optical payload (9)(paras. [0044-0052]);
wherein said optical payload (9) is mechanically coupled to a distal pivot joint (10) of said pivot joints, the distal pivot joint (10) having a distal pivot axis (14) that is perpendicular to the planar distal surface (as broadly claimed, since the amended feature fails to clarify the aspect(s) of the payload rotating horizontally (x-axis), which has a rotational direction perpendicular to the distal pivot axis (y-axis), such as described in the allowable subject matter of claim 2), such that:
said optical payload (9) is axially directed at a distal target (an object to be observed) when a distal pivot axis (14) of said distal pivot joint (10) is directed toward the distal target (Fig. 2, para. [0046]); and
said optical payload (9) is rotatable about the distal pivot axis (14), (paras. [0013-0014], [0019]);
wherein said at least three pivot joints are configured such that, for any given pivot joint, a respective rotation axis associated therewith passes sufficiently close to a respective center of mass of a respective distalward portion of said optical alignment system beyond said given pivot joint, such that a position and orientation of said optical payload is maintained in the absence of external forces (implied in Figs. 1-2; paras. [0044-0052]); and
wherein the proximal end of said optical alignment system is connectable to a positioning arm (4 and 5) for controlling the position of the optical payload, such that the distal pivot joint (10) resides remote/apart from the positioning arm (4, 5) (Fig. 1; paras. [0044-0045]).
particularly/explicitly disclose the optical payload is rotatable about the distal pivot axis, via the distal pivot joint, in a direction of rotation that is perpendicular to the distal pivot axis, while remaining axially directed at the distal target.
However, MA teaches a payload (20) having a pivot joint (30) comprising, wherein the payload is rotatable about a pivot (rotation) axis (28), via the pivot joint (30), in a direction of rotation that is perpendicular to the pivot axis (28), in order to provide additional degree of freedom of orientation of its payload (abs.; Figs. 1-6; paras. [0038-0045]).
Furthermore, Nagata et al teaches a camera system comprising an optical payload (3, includes lens 6 and 7) that is rotatable about a distal pivot axis (a center axis of the optical payload aligned with a vertical shaft), in a direction of rotation that is perpendicular to the distal pivot axis while remaining axially with respect to the center axis of the optical payload, in order to selectively observe/sense an object/target using the optical payload (Figs. 1(a) and 1(b); para. [0045]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical alignment system as taught by Marka et al to incorporate/combine Ma and Nagata et al’s teachings as above so that the optical payload is rotatable about the distal pivot axis, via the distal pivot joint, in the direction of rotation that is perpendicular to the distal pivot axis, while remaining axially directed at the distal target.
in order to provide the additional degree of freedom of orientation of its payload, and selectively observe the object/target using the optical payload.

B.	Claims 2-12 and 14-18 are objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 2 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Dependent claim 2 recites novel feature(s) comprising: 
wherein said optical payload comprises one or more optical components having an alignment plane associated therewith, such (that) the alignment plane is rotatable relative to the distal target under rotation of the optical payload about the distal pivot axis, while the optical payload remains axially directed at the distal target, wherein the alignment plane includes the distal pivot axis or is parallel to the distal pivot axis. 
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claim 2.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claim is canceled, the application would be placed in a condition for allowance.

(2) Response to Argument
Appellant’s remarks/arguments as filed on 10/25/21 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claim 1 under (AIA ) 35 U.S.C. § 103.
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.
The Appellant presents remarks/arguments comprising: 
i)	none of the cited reference(s) provide teaching of recited “the optical payload is axially directed at a distal target when a distal pivot axis of said distal pivot joint is directed toward the distal target”, as specified in claim 1;
ii) 	Nagata et al reference fails to provide teaching of the optical alignment system (preamble) comprising:
wherein the optical payload is mechanically coupled to a distal pivot joint; and
the optical payload is rotatable about the distal pivot axis, while remaining axially directed at the distal target, as specified in claim 1.
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), Marka et al, as a primary reference, discloses the optical alignment system at least comprising:
an optical payload (9) having a planar distal surface (horizontal surface area of the optical payload) (Figs. 1-3);
a plurality of articulated segments (4, 5) having at least three pivot joints (6, 7, 15, 18) forming a yoke for controlling the orientation of said optical payload (9)(paras. [0044-0052]);
wherein the optical payload (9) is mechanically coupled to a distal pivot joint (10) of said pivot joints, the distal pivot joint (10) having a distal pivot axis (12, 13, or 14) that is perpendicular to the planar distal surface (horizontal surface area of the optical payload) (as broadly claimed, since the corresponding claimed feature fails to clarify the aspect(s) of the payload rotating horizontally (on x-axis only), which has a rotational direction perpendicular to the distal pivot axis (y-axis), such as described in the allowable subject matter of claim 2), such that:
the optical payload (9) is axially directed at a distal target (an object/person to be observed) when a distal pivot axis (12, 13, or 14) of said distal pivot joint (10) is directed toward the distal target (implicitly, the object/person to be observed under the optical payload for an observation and/or evaluation) as broadly claimed (Fig. 2, para. [0046]) as specified in claim 1.
Note: a conventional pivot is defined as a shaft (such as a connecting element, 16) on which something turns, such as an optical payload, so that the optical payload (9) is axially directed at the distal target (implicitly, the object/person to be observed usually under the optical payload for an observation/evaluation) when the distal pivot axis (12, 13, or 14) of said distal pivot joint (10) is directed toward the distal target (the object/person to be observed usually under the optical payload for the observation/evaluation).
Furthermore, as a supplemental/additional support, 
Nagata et al teaches a camera system comprising an optical payload (3, includes lens 6 and 7) that is rotatable about a distal pivot axis (a center axis of the optical payload aligned with a vertical shaft/line) of a distal pivot joint (inherency of pivoting emphasized), in a direction of rotation that is perpendicular to the distal pivot axis, while remaining axially with respect to the center axis of the optical payload, in order to selectively observe/sense an object/target using the optical payload (Figs. 1(a) and 1(b); para. [0045]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical alignment system as taught by Marka et al to at least incorporate/combine Nagata et al’s teachings as above (to be utilized as an alternative embodiment) so that the optical payload is axially directed at the distal target when the distal pivot axis of said distal pivot joint is directed toward the distal target, in order to selectively observe/sense an object/target using the optical payload. 
In response to remarks ii), as per Applicant's remarks/arguments against the reference(s) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Marka et al, as a primary reference, discloses the optical alignment system (preamble) at least comprising:
wherein the optical payload (9) is mechanically coupled to the distal pivot joint (10); and
the optical payload (9) is rotatable about the distal pivot axis (12, 13, or 14) (paras. [0013-0014], [0019]) as specified in claim 1.
Marka et al does not seem to particularly disclose, 
wherein the optical payload is rotatable about the distal pivot axis, while remaining axially directed at the distal target.
However, Nagata et al, relied upon as a secondary/supporting reference, teaches a camera system comprising: 
an optical payload (3, includes lens 6 and 7) that is rotatable about a distal pivot axis (implicitly, said distal pivot axis would be a center axis of the optical payload aligned with a vertical shaft/line, similar with respect to Applicant’s specification (see Fig. 2E) comprising an optical payload (110) that is rotatable about a distal pivot axis (140)), in a direction of rotation that is perpendicular to the distal pivot axis (since rotating horizontally), while remaining axially with respect to the center axis of the optical payload, in order to selectively observe/sense an object/target using the optical payload (Figs. 1(a) and 1(b); para. [0045]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical alignment system as taught by Marka et al to at least incorporate/combine Nagata et al’s teachings as above so that the optical payload is rotatable about the distal pivot axis, while remaining axially directed at the distal target, as broadly claimed, in order to selectively observe/sense an object/target using the optical payload.
Note: Nagata et al has been relied upon as the secondary/supporting reference for specifically teaching an aspect of the optical payload rotatable about the distal pivot axis in a direction of rotation perpendicular to the distal pivot axis, while remaining axially with respect to the center axis of the optical payload (emphasis added), so that Nagata et al does not necessarily have to teach non-relied upon claimed feature(s), since, the primary reference, Marka et al, (already) discloses wherein the optical payload is mechanically coupled to the distal pivot joint, and the optical payload is rotatable about the distal pivot axis as discussed above.


In summary, in view of the all of the reasons as set forth above, the last Office action comprising the rejection of claim 1 under (AIA ) 35 U.S.C. § 103 have been deemed proper. 


(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,

/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            



Conferees:

/JOSEPH G USTARIS/             Supervisory Patent Examiner, Art Unit 2483         

/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487